DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driven member” in claims 1, 7, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohki (US 2018/0185045).
Regarding claim 1, Ohki discloses an insertion apparatus (see figure 1) comprising: a base member (30, figure 4) mounted on an insertion section (5-6, figure 1) to be inserted into a subject; a rotary shaft (81, figure 4) configured to rotate with respect to the base member; and a driven member (this element is interpreted under 35 USC 112f as a treatment instrument raising base [0043] | 60, figure 4) including a hole (66, figure 4) which fits an outer periphery of the rotary shaft (see figure 7), the driven member being configured to be rotatably driven with respect to the base member by rotation of the rotary shaft (see figures 14-15), wherein the rotary shaft includes a plurality of concave portions (the sides of 90, figure 6) formed along the outer periphery which is fitted in the hole, the concave portions being formed about an axis of the rotary shaft (see 90, figure 6), and a pair of side wall surfaces which form each of the plurality of concave portions are arranged so as to intersect with each other at a right angle or at an obtuse angle (see 90° angle the sides of the square make with each other in 90, figure 6).  
Regarding claim 2, Ohki further discloses the rotary shaft includes three or four of the concave portions (there are four sides/concave portions to 90, figure 6).  
Regarding claim 3, Ohki further discloses the rotary shaft is connected to a wire (86, figure 5) which passes through the insertion section, and is configured to rotate along with advancing or retracting of the wire in a longitudinal direction (pushed and pulled [0085]).  
Regarding claim 4, Ohki further discloses the driven member is a treatment instrument raising base (see 60, figure 5) disposed at a distal end portion of the insertion section (see figures 1 and 4).  
Regarding claim 5, Ohki further discloses the treatment instrument raising base includes: a proximal end portion (see 64, figure 4) in which the hole is formed; and a tongue-shaped part (62, figure 4) which extends from the proximal end portion in a direction orthogonal to the rotary shaft.  
Regarding claim 7, Ohki discloses an insertion apparatus (see figure 1) comprising: a base member (30, figure 4) mounted on an insertion section (5-6, figure 1) to be inserted into a subject; a rotary shaft (81, figure 4) configured to rotate with respect to the base member; and a driven member (this element is interpreted under 35 USC 112f as a treatment instrument raising base [0043] | 60, figure 4) including a hole (66, figure 4) which fits an outer periphery of the rotary shaft (see figure 7), the driven member being configured to be rotatably driven with respect to the base member by rotation of the rotary shaft (see figures 14-15), wherein the rotary shaft includes a plurality of convex portions (see corners of 90, figure 6) which are formed along the outer periphery which is fitted in the hole (see figure 7), the convex portions being formed about an axis of the rotary shaft (see figures 6-7), and among the plurality of convex portions, in a pair of convex portions disposed adjacently to each other, side wall surfaces (the sides of the square of 90, figure 6) on a side where the pair of convex portions are disposed adjacently to each other are arranged so as to intersect with each other at a right angle (see the side walls intersect at the corners to create a right angle in 90, figure 6) or at an obtuse angle.  
Regarding claim 8, Ohki further discloses the rotary shaft includes three or four convex portions (see the four corners of 90, figure 6).  
Regarding claim 9, Ohki further discloses the rotary shaft is connected to a wire (86, figure 5) which passes through the insertion section, and is configured to rotate along with advancing or retracting of the wire in a longitudinal direction (pushed and pulled [0085]).  
Regarding claim 10, Ohki further discloses the driven member is a treatment instrument raising base (see 60, figure 5) disposed on a distal end portion of the insertion section (see figures 1 and 4).  
Regarding claim 11, Ohki further discloses the treatment instrument raising base includes: a proximal end portion (see 64, figure 4) in which the hole is formed; and a tongue-shaped part (see 62, figure 4) which extends from the proximal end portion in a direction orthogonal to the rotary shaft.  
Regarding claim 13, Ohki discloses an endoscope (see figure 1) comprising: an image pickup apparatus (an observation portion…the taken image [0053]) disposed on a distal end portion (7, figure 2) of an insertion section (see 5-7, figure 1) to be inserted into a subject and having a direction of view on a side of the insertion section (see observation window 22, figure 2); a base member (30, figure 4) integrally fixed to the distal end portion; a rotary shaft  (81, figure 4) configured to rotate with respect to the base member; and a driven member (this element is interpreted under 35 USC 112f as a treatment instrument raising base [0043] | 60, figure 4) including a hole (66, figure 4) which fits an outer periphery of the rotary shaft (see figure 7), the driven member being configured to be driven so as to rotate in the direction of view of the image pickup apparatus with respect to the base member by rotation of the rotary shaft (see figures 14-15), and the rotary shaft includes a plurality of concave portions (the sides of 90, figure 6) on an outer periphery of the rotary shaft about an axis of the rotary shaft (see figure 6), and a pair of side wall surfaces (the sides of 90, figure 6) which form each of the plurality of concave portions are disposed so as to intersect with each other at a right angle or at an obtuse angle (see the corners of 90 are right angles, figure 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki (US 2018/0185045) as applied to claim 1 (for claim 6) and claim 7 (for claim 12) above, and further in view of Hayashi (US 4,669,471).
Regarding claims 6 and 12, Ohki discloses all of the features in the current invention as shown above in claims 1 and 7. Ohki is silent regarding the insertion apparatus is configured such that a gap between the rotary shaft and the hole is partially or wholly eliminated due to plastic deformation of at least one of the rotary shaft and the driven member after fitting the rotary shaft and the hole each other.  
Hayashi teaches a forceps device with a pin (21, figure 4) inserted into apertures (14b and 16a, figure 4). The pin is caulked to cause plastic deformation so that the pin is held in the apertures (Col. 2, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the rotary shaft and/or hole to have plastic deformation as taught by Hayashi. Doing so would allow the rotary shaft to be held in the hole (Col. 2, lines 12-15). The modified apparatus would have a gap between the rotary shaft and the hole is partially or wholly eliminated due to plastic deformation (Col. 2, lines 12-15; Hayashi) of at least one of the rotary shaft and the driven member after fitting the rotary shaft and the hole each other (Col. 2, lines 12-15).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iizuka (US 2016/0367114); Tanaka (US 2016/0270634); Tanaka (US 2016/0270630).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 6, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795